        Case: 3:20-cv-00259-wmc Document #: 39 Filed: 12/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

FRANK GUARA,

        Plaintiff,
                                                    Case No. 20-cv-259-wmc
   v.

ANDERSON O'BRIEN, BERTZ,
SKRENES AND GOLLA, LLP,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.


        /s/                                                   12/1/2020
        Peter Oppeneer, Clerk of Court                        Date
